 1 EVERSHEDS SUTHERLAND (US) LLP
     Kymberly Kochis (admitted pro hac vice)
 2   (kymberlykochis@eversheds-sutherland.com)
     Alexander Fuchs (admitted pro hac vice)
 3   (alexfuchs@eversheds-sutherland.com)
   1114 Avenue of the Americas, 40th Floor
 4
   New York, NY 10036
 5 Telephone:     (212) 389-5000
   Facsimile:     (212) 389-5099
 6
   EVERSHEDS SUTHERLAND (US) LLP
 7   Ian S. Shelton (CA Bar No. 264863)
     (ianshelton@eversheds-sutherland.com)
 8 500 Capitol Mall, Suite 2350
   Sacramento, CA 95814
 9
   Telephone:     (916) 844-2965
10 Facsimile:     (916) 241-0501

11 SERGENIAN ASHBY LLP
     Joseph R. Ashby (CA Bar No. 248579)
12   (joseph@sergenianashby.com)
   1055 West Seventh Street, 33rd Floor
13 Los Angeles, CA 90017
   Telephone:     (323) 318-7771
14
   Attorneys for Defendant
15 GEICO GENERAL INSURANCE COMPANY

16
                                 UNITED STATES DISTRICT COURT
17
                  NORTHERN DISTRICT OF CALIFORNIA—OAKLAND DIVISION
18
   MARTISHA ANN MUNOZ and CINDY                    CASE NO. 4:19-cv-03768-HSG
19 VENTRICE-PEARSON, on behalf of
   themselves and all others similarly situated,   Hon. Haywood S. Gilliam, Jr.
20
                 Plaintiffs,                       ORDER GRANTING DEFENDANT
21                                                 GEICO GENERAL INSURANCE
          vs.                                      COMPANY’S UNOPPOSED MOTION TO
22                                                 APPEAR TELEPHONICALLY AT CASE
   GEICO GENERAL INSURANCE                         MANAGEMENT CONFERENCE
23 COMPANY, a foreign insurance company,

24                 Defendant.                       CMC Date:          October 1, 2019
                                                    Hearing Time:      2:00 p.m.
25
                                                    Courtroom:      2 (4th Floor)
26                                                  Address:        Oakland Courthouse
                                                                    1301 Clay Street
27                                                                  Oakland, CA 94612
28


                                           ORDER
 1         Upon consideration of Defendant GEICO General Insurance Company’s (“GEICO”)

 2 Unopposed Motion to Appear Telephonically at the Case Management Conference (“CMC”) on

 3 October 1, 2019, at 2:00 p.m., and good cause having been shown, it is hereby ORDERED that the

 4 Defendant’s Motion is GRANTED.

 5         Defendant’s counsel shall be permitted to participate by telephone at the Case Management

 6 Conference, which is scheduled for October 1, 2019, at 2:00 p.m. in Courtroom 2, 4th Floor,

 7 Oakland Courthouse, 1301 Clay Street, Oakland, CA 94612. Counsel shall contact CourtCall at

 8 (866) 582-6878 to make arrangements for the telephonic appearance.

 9         IT IS SO ORDERED.

10
     Dated: 9/25/2019                               __________________________________
11
                                                    Hon. Haywood S. Gilliam, Jr.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                          ORDER
